of
                                                       ;—    -n   -?.'•'.




                                      \r\arPlnV , AiUlfa^r

                                 MAYfie IA
                -A P;v//.


                                /U3




Id) rvJCi




            Cam leaf             j u>y^j        ^>




ex)




             AJ fVkr Pv^'r^hJ do OsnUr ^'nilt'(jdM~C\vX dO
      of f) USj \Vj         P



                   cfdljL
                                    C^        ■ — 1




                                    ~T)   '    T

                                    1^    ■ :*
                                    ^     ■-■'-'
                                    CO     ""




   1A
AfP^b tbja has Cm^DJ>6l fcbafa On



              MUIZ3

                 / fj/7)